Citation Nr: 1120893	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.  

2.  Entitlement to service connection for shortness of breath, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a kidney stone disorder.  

4.  Entitlement to service connection for a hiatal hernia.  

5.  Entitlement to service connection for Bell's palsy.  

6.  Entitlement to service connection for status post anorectal surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.C.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 21, 2001, to August 18, 2002, and from June 13, 2005, to August 23, 2005, plus approximately two years' prior unverified active service.  He was transferred from the Air National Guard to the Retired Reserve in June 2009 after more than 30 years' total service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of entitlement to service connection for a psychiatric disorder, to include as secondary to the Veteran's heart disability, and to an increased rating for the service-connected heart disability have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a chronic pain disorder, a kidney stone disorder, a hiatal hernia, and Bell's palsy are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  
FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness.  

2.  In September 2002, the Veteran underwent surgery for incision and drainage of a large perirectal abscess and a large subsphincteric fistula in ano which was first manifest in August 2002, while he was on active duty.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  

2.  Status post anorectal surgery was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Shortness of Breath, to Include as due to and Undiagnosed Illness

By a February 2008 rating decision, the issue of entitlement to service connection for shortness of breath was denied.  The Veteran perfected an appeal in January 2009 as to this issue.  However, at his Board hearing in June 2010, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

With regard to this issue, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness.  As such, the Board finds that the Veteran has withdrawn his claim as to this issue, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness, and it is dismissed.  

II.  Service Connection for Status Post Anorectal Surgery

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

During active duty, a private treatment record dated August 15, 2002, found increased anal pain.  Anal irritation, with possible cellulitis, was diagnosed.  Additional private treatment records show that the Veteran presented on September 3, 2002, with perirectal pain and discomfort for the previous two to three weeks.  That same day, he underwent surgery for incision and drainage of a large perirectal abscess and a large subsphincteric fistula in ano.  Follow-up treatment records show that by November 2002, the abscess site had "healed nicely," but the area was still tender, preventing a thorough examination.  

A private examiner in January 2003 indicated that the abscess had healed, but that the Veteran had two ongoing fistulae.  The examiner stated that if the pain continued, the Veteran should be seen for further surgery.  

A VA compensation examiner in October 2007 found no fecal leakage.  On examination, the anus and rectal walls were normal.  Perineal sensation and bulbocavernosus were normal.  

The Veteran's perirectal abscess began during a period of active duty service and required surgery within days after his separation from service.  Accordingly, the preponderance of the evidence favors a grant of service connection for status post anorectal surgery.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  
ORDER

The claim of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness, is dismissed.  

Service connection for status post anorectal surgery is granted.  


REMAND

The Veteran's DD Form 214 that was generated in August 2002 shows that he served on active duty from September 2001 to August 2002 and that he had an additional period of prior active duty of more than two years.  The dates of that prior period of active service have not been verified.  In addition, the record shows that the Veteran served with the Arkansas Air National Guard for more than 30 years, which included periods of active duty for training and inactive duty training.  None of the periods of active duty for training or inactive duty training have been officially verified.  Because the Veteran has claimed service connection for several disabilities, the dates of all of his periods of active duty, active duty for training, and inactivity duty for training must be ascertained and verified.  In particular, the Veteran has stated that he was ordered to active duty for a flight to perform testing on some equipment at Tinker Air Force Base in October 1990, and that it was during that flight that he developed Bell's palsy.  Although he has submitted copies of documents showing orders to active duty for several periods, those documents do not reflect active service during the period in October 1990 when the medical evidence shows that he developed Bell's palsy.  Therefore, because verification of the Veteran's military service is relevant to his remaining service connection claims; further consideration of those claims must be deferred.  

In addition, private and service department treatment records show that the Veteran underwent lithotripsy and ureteroscopy for removal of two kidney stones in August 2001.  Treatment records also show that the Veteran was hospitalized in August 2005, prior to his separation from active service later in August 2005, when he underwent surgery for removal of a right ureteral stone.  The Veteran testified at a Board hearing in June 2010 that water he had consumed while he was in Iraq caused the August 2005 stone.  Further, a Line of Duty determination in August 2005 indicates that a service department physician provided a medical opinion that the Veteran's kidney stone disorder existed prior to service "with exacerbation due to service."  The Board finds that a medical opinion is needed to determine whether the Veteran has a chronic kidney stone disorder and the date of onset of that disorder, and whether the recurrence of a stone in August 2005 reflected an increase in the underlying pathology of the disorder or whether it was a temporary flare-up of the disorder.  

Accordingly, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a chronic pain disorder, a kidney stone disorder, a hiatal hernia, and Bell's palsy since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must verify through appropriate sources all periods of active duty, active duty for training, and inactive duty training that have not previously been verified.  

3.  The Veteran must then be afforded the appropriate VA examination to determine the presence and etiology of any chronic kidney stone disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a chronic kidney stone disorder.  If a chronic kidney stone disorder is diagnosed, the examiner must state when the disorder was first manifest and must provide an opinion as to whether any subsequent occurrence of a kidney stone shown by the record reflected an increase in the underlying pathology of the disorder, whether it was a temporary flare-up of the disorder, or whether any such occurrence was due to the natural progress of the disease.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for a chronic pain disorder, a kidney stone disorder, a hiatal hernia, and Bell's palsy must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


